This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A15-0315

                                  State of Minnesota,
                                       Appellant,

                                          vs.

                                 James Nils Andersen,
                                     Respondent.

                              Filed September 14, 2015
                                      Affirmed
                                   Peterson, Judge

                            Hennepin County District Court
                              File No. 27-CR-13-22946

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Steven M. Tallen, Tallen and Baertschi, Minneapolis, Minnesota (for appellant)

Douglas V. Hazelton, Marsh J. Halberg, Christina Zauhar, Halberg Criminal Defense,
Bloomington, Minnesota (for respondent)

      Considered and decided by Peterson, Presiding Judge; Ross, Judge; and Klaphake,

Judge.*




*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                          UNPUBLISHED OPINION

PETERSON, Judge

       In this pretrial appeal, the State of Minnesota challenges the district court’s order

suppressing evidence and dismissing a boating-while-impaired charge against respondent

James Nils Anderson. We affirm.

                                           FACTS

       Hennepin County Sheriff’s Deputy Jacob Spies, who was assigned to water patrol

in the Lake Minnetonka Conservation District (LMCD), stopped a boat with red and

green running lights that were placed on the boat in locations that violated an LMCD

regulation. The regulation requires running lights to be located “in the forward section of

the watercraft.” LMCD Code of Ordinances § 3.04, subd. 1(a) (2004). Spies testified

that the sole reason why he stopped the boat was that the red and green lights were not in

the front half of the boat.

       While investigating, Spies noted that respondent, the driver and owner of the boat,

exhibited signs of alcohol intoxication, including slurred speech and red glassy eyes.

Spies placed respondent in the patrol boat and conducted a number of field sobriety tests,

which respondent failed. Respondent also failed a preliminary breath test. Spies arrested

him for operating a boat while impaired.

       Respondent moved to suppress all evidence obtained as a result of the stop,

alleging that the stop was unlawful because the LMCD lighting regulation is invalid.

Respondent argued that the regulation is preempted by federal and state law. The district




                                             2
court found that the regulation is preempted, suppressed the evidence, and dismissed the

charge against respondent. This appeal followed.

                                     DECISION

       The state may appeal from a pretrial order when it alleges that the district court’s

error, unless reversed, will have a critical impact on the outcome of the trial. Minn. R.

Crim. P. 28.04, subd. 2(2)(b); State v. Underdahl, 767 N.W.2d 677, 681 (Minn. 2009).

“Dismissal of a complaint satisfies the critical impact requirement.” State v. Trei, 624

N.W.2d 595, 597 (Minn. App. 2001), review dismissed (Minn. June 22, 2001). The state

contends that the district court erred by concluding that the regulation is preempted.1 We

review the question of whether an ordinance is preempted by state statute as a question of

law subject to de novo review. State v. Kuhlman, 729 N.W.2d 577, 580 (Minn. 2007).

                     Minnesota recognizes two separate doctrines that
              determine preemption questions. The first, referred to
              specifically as “preemption,” is based on the “occupying the
              field” concept. A state law may fully occupy a particular
              field of legislation so that there is no room for local
              regulation. Under this doctrine it does not matter whether the
              regulation coincides with, is complementary to, or opposes
              the state law. The second doctrine, referred to as “conflict,”
              provides that a local ordinance is invalid only if the terms of
              the ordinance and a state statute are irreconcilable.

Minn. Agric. Aircraft Ass’n v. Twp. of Mantrap, 498 N.W.2d 40, 42 (Minn. App. 1993)

(citations omitted).

       Minnesota Statutes chapter 86B governs “the operation, equipment, numbering,

and all other related matters for a watercraft operated on the waters of this state.” Minn.

1
  Because we conclude that state law preempts the ordinance, we do not address the
question of federal preemption.

                                            3
Stat. § 86B.201, subd. 1 (2014).      Chapter 86B directs the commissioner of natural

resources to adopt rules that relate to “standards for lights, signals, fire extinguishers,

bilge ventilation, and lifesaving equipment.” Minn. Stat. § 86B.211(6) (2014). The

commissioner of natural resources adopted Minn. R. 6110.1200, subp. 7(B)(6) (2013),

which requires all motorized watercraft to display a green light on the starboard side and

a red light on the port side. The rule does not specify that the lights must be on any

particular section of the watercraft; it states that the lights must be “visible in an

unbroken horizontal arc from dead ahead to 22.5 degrees abaft the beam[2] on its

respective side.” Id. Chapter 86B also states that “[t]his chapter does not limit the

authority of a political subdivision of this state to adopt regulations that are not

inconsistent with this chapter and the rules of the commissioner.” Minn. Stat. § 86B.201,

subd. 2(a) (2014).

       LMCD was created by state statute and is a political subdivision of this state.

Minn. Stat. §§ 103B.601-.645 (2012). Among other things, LMCD has the power “to

regulate the types of boats permitted to use [Lake Minnetonka]” and “to regulate the

speed of boats on the lake and the conduct of other activities on the lake.” Minn. Stat.

§ 103B.611, subd. 3(1), (4). To effectuate its powers, LMCD may adopt rules and

regulations that have the effect of ordinances. Minn. Stat. § 103B.641, subd. 1(a)-(b).


2
  The “beam” is “[t]he breadth of a ship at the widest point.” The American Heritage
Dictionary of the English Language 155 (5th ed. 2011). “Abaft” means “[t]oward the
stern from.” Id. at 2. Thus, the phrase “abaft the beam” means from the widest point of
the boat toward the back of the boat, and the rule requires that the light on each side of
the boat be visible from straight ahead of the boat around that side of the boat to a point
22.5 degrees beyond the widest point of the boat.

                                            4
LMCD has adopted regulations governing watercraft, including a regulation requiring

that “[w]atercraft shall be equipped with and have in operation a red 10 point light to port

(left) and a green 10 point light to starboard (right) in the forward section of the

watercraft.” LMCD Code § 3.04, subd. 1(a).

        Because Minn. Stat. § 86B.201, subd. 2, permits local authorities to enact some

regulation, state law does not “occupy the field.” See Mangold Midwest Co. v. Village of

Richfield, 274 Minn. 347, 356-60, 143 N.W.2d 813, 819-21 (1966) (applying preemption

or occupation-of-the-field doctrine). Therefore, the LMCD ordinance is preempted only

if it is in conflict with or cannot be reconciled with the rule adopted according to the

statute. Mantrap, 498 N.W.2d at 42; see Minn. Stat. § 14.38, subd. 1 (2014) (stating that

rule “shall have the force and effect of law”); see also Kuhlman, 729 N.W.2d at 580

(stating that although home-rule-charter city with a general welfare clause has same

power to enact traffic regulations, its regulations are not valid if they conflict with state

law).

        An ordinance does not conflict with state law if it “is merely additional and

complementary to or in aid and furtherance of the statute.” Kuhlman, 729 N.W.2d at 580

(quotations omitted). But an ordinance that adds a requirement that is not included in the

statute is invalid. Id. at 581. And “a municipality may not prohibit by ordinance conduct

that is not prohibited by statute.” Id. at 581-82.

        The state argues that because R. 6110.1200, subp. 7(B)(6), does not specify a

placement location for lights and specifies only visibility requirements, the ordinance is

supplemental to the rule and does not conflict with it. But, depending on the shape of a


                                              5
watercraft, lights could meet the visibility requirements of the rule but violate the

placement requirements of the ordinance.3 Thus, the ordinance prohibits conduct that is

not prohibited by the rule. We, therefore, conclude that the ordinance provision that

requires running lights to be on the forward section of a watercraft is preempted by Minn.

R. 6110.1200, subp. 7(B)(6).

      Our conclusion is supported by the supreme court’s reasoning in Village of

Brooklyn Ctr. v. Rippen, 255 Minn. 334, 96 N.W.2d 585 (1959). In that case, the Village

of Brooklyn Center, exercising its police power, enacted a licensing requirement for all

boats using certain lakes that were wholly or partially located within its borders. Rippen,

225 Minn. at 335, 96 N.W.2d at 586-87. The supreme court acknowledged that a village

had the implied power to regulate boating on lakes within its boundaries but held that

there is no implied power to license. Id. at 336, 96 N.W.2d at 587. The supreme court

explained:

                     In this jurisdiction we are committed to a liberal
              interpretation of statutory and charter provisions as to the
              exercise of the police power by municipalities concerning
              matters peculiarly subject to local regulation. A liberal
              interpretation of what is implied as a necessary aid to the
              enforcement of a regulatory power conferred on a village
              pursuant to a specific statutory grant is limited to those
              matters which are peculiarly subject to local regulation.
              Where, however, the activity or subject of the regulation is
              not peculiarly local in character, the regulatory power under


3
  The ordinance does not define “forward section of the watercraft.” But Spies stopped
respondent’s boat because the lights were not in the front half of the boat. If the beam of
a boat is in the back half of the boat, lights placed in the back half of the boat could
comply with the state rule but violate the LMCD ordinance.


                                            6
              the general welfare clause is not to be extended beyond its
              scope unless it clearly appears that the legislature so intended.

Id. at 337, 96 N.W.2d at 588 (emphasis omitted) (citation omitted).

       The LMCD was granted the power to regulate the types of boats permitted to use

Lake Minnetonka and the speed of boats on the lake, which are matters peculiarly subject

to local regulation. The commissioner of natural resources was directed to adopt rules

relating to standards for lights on watercraft, which is a subject that is not peculiarly local

in character. Consequently, the power to regulate the types of boats and the speed of

boats should not be extended to regulating standards for lights unless it clearly appears

that the legislature so intended. Nothing in the grant of power to the LMCD to regulate

the types of boats and their speed on the lake suggests that the legislature intended the

grant to include authority to regulate standards for lights.

       Also, chapter 86B expressly states that the policy of this state is to promote

“uniformity of laws relating to the use” of state waters. Minn. Stat. § 86B.001 (2014).

This policy is thwarted by a local ordinance that prohibits running lights on one lake that

are permitted on other lakes. As the supreme court stated in Duffy v, Martin, with respect

to motor-vehicle regulations, “The purpose of uniformity required by our statutes is to

enable a driver of a motor vehicle to proceed in all parts of the state without the risk of

violating an ordinance with which he is not familiar.” 265 Minn. 248, 255, 121 N.W.2d

343, 348 (1963). This purpose of uniformity also applies to boating regulations.




                                              7
       Finally, the state urges us to adopt a good-faith exception to the exclusionary rule.

Minnesota has not adopted a good-faith exception to the exclusionary rule.4 State v.

Martinez, 579 N.W.2d 144, 149 (Minn. App. 1998), review denied (Minn. July 16, 1998);

see State v. Jackson, 742 N.W.2d 163, 180 n.10 (Minn. 2007) (commenting that

Minnesota has “consistently declined to adopt, much less even address, the . . . ‘good

faith’ exception”). “[T]he task of extending existing law falls to the supreme court or the

legislature, but it does not fall to this court.” Tereault v. Palmer, 413 N.W.2d 283, 286

(Minn. App. 1987), review denied (Minn. Dec. 18, 1987).

       Because the LMCD ordinance conflicts with state law, the district court did not err

when it determined that the ordinance is invalid. Because the ordinance is invalid, the

district court did not err when it suppressed the evidence obtained as a result of stopping

respondent’s boat for violating the ordinance and dismissed the charge against

respondent.

       Affirmed.




4
  The Minnesota Supreme Court recently adopted a limited good-faith exception rule in
State v. Lindquist, ___ N.W.2d ___, 2015 WL 4928147, at *11 (Minn. Aug. 19, 2015).
This narrow exception applies “only when law enforcement officers act pursuant to
binding appellate precedent” and is not applicable here. Id.

                                             8